Order entered September 15, 2021




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                            No. 05-20-01059-CV

             KOFI OBENG AND OBENSTAR, LLC, Appellants

                                     V.

      COPART, INC., COPART OF TEXAS, INC., AND COPART OF
                     HOUSTON, INC., Appellees

               On Appeal from the County Court at Law No. 2
                           Dallas County, Texas
                   Trial Court Cause No. CC-18-02553-B

                                   ORDER

      Before the Court is appellees’ September 14, 2021 unopposed second

motion for extension of time to file their brief. Appellees seek a sixteen-day

extension.

      We GRANT the motion and ORDER the brief be filed no later than

October 6, 2021.

                                          /s/   BONNIE LEE GOLDSTEIN
                                                JUSTICE